Citation Nr: 1204857	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  10-15 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than December 11, 1990, for the grant of service connection and assignment of a 100 percent rating for undifferentiated-type schizophrenic disorder.  




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from April 1977 to April 1980.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran initially was represented in this appeal by the Puerto Rico Public Advocate for Veterans Affairs (PRPAVA).  In his April 2010 substantive appeal to the Board, however, on VA Form 9, the Veteran indicated he was revoking PRPAVA's authority to represent him in this appeal under 38 C.F.R. § 20.600 (2011).  Consequently, in a November 2011 letter, the Board acknowledged this revocation and notified him that he could either proceed pro se, appoint another accredited Veterans Service Organization (VSO), or appoint a private attorney or agent.  He indicated later in November 2011, in response, that he is proceeding pro se (i.e., representing himself).


FINDINGS OF FACT

1.  A May 1993 Board decision granted service connection for schizophrenic disorder, which the RO effectuated in a December 1993 decision by assigning an effective date of December 11, 1990, for the award; a 100 percent rating eventually was granted for this disability retroactively effective as of December 11, 1990.

2.  A February 2008 Board decision denied the Veteran's claim of entitlement to an effective date earlier than December 11, 1990, for the grant of service connection and the assignment of this 100 percent rating for this schizophrenic disorder, including addressing whether prior RO and Board decisions involved clear and unmistakable error (CUE).

3.  On October 28, 2009, the RO received the Veteran's free-standing claim for an earlier effective date for the grant of service connection and the assignment of this 100 percent rating for his schizophrenic disorder.


CONCLUSION OF LAW

The requirements are not met for an effective date earlier than December 11, 1990, for the grant of service connection and the assignment of a 100 percent rating for this schizophrenic disorder.  38 U.S.C.A. §§ 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.400, 20.200, 20.302, 20.1103 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the underlying merits of a claim, the Board usually is required to ensure that VA's duty-to-notify-and-assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  This is unnecessary here, however, because this case is one in which the law is dispositive of claim; that is to say, the disposition of this claim involves purely statutory interpretation.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  These obligations also do not apply to CUE claims, irrespective of whether the Board or RO issued the decision in question.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001)(en banc) (holding the Veterans Claims Assistance Act (VCAA) does not apply to Board CUE motions) and Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding the VCAA does not apply to RO CUE claims, either).  See, too, Parker v. Principi, 15 Vet. App. 407 (2002) and Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation).


The Veteran is seeking an effective date earlier than December 11, 1990, for the grant of service connection and the assignment of a 100 percent rating for his undifferentiated-type schizophrenic disorder.  In particular, he claims that his award for this disability should go back to April 1, 1980, when he was discharged from service.  For the reasons and bases set forth below, however, the Board finds that his claim has no legal merit.  

The assignment of an effective date of an award is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.   In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i). 

The effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id;  Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  When a claim is denied as a result of initial review of determination, and the claimant fails to timely appeal that decision by filing a notice of disagreement (NOD) within the one-year period prescribed in 38 U.S.C.A. § 7105(b)(1), that decision becomes final and binding based on the evidence then of record and the claim may not thereafter be reopened or allowed, except upon the submission of new and material evidence.  38 U.S.C.A. §§ 7104(b), 7105(c).  Finality also applies to Board decisions, which must be appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC), typically within 120 days of receiving notification of the Board's decision, absent, for example, equitable tolling of the filing deadline.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, such as the decision involved CUE, all Board decisions are final and binding on the date stamped on the face of the decision and are not subject to revision on the same factual basis).  See also 38 C.F.R. § 20.1400, 20.1401, 20.1402, 20.1403, and 20.1404 (2011). 

The essential facts of this case are not in dispute.  In a May 1993 decision, the Board granted service connection for schizophrenic disorder.  The RO effectuated that decision by assigning an effective date of December 11, 1990, for that award.  A 100 percent rating eventually was assigned for this disability as of that same date.  Because the 100 percent disability rating has been granted from the date that service connection was established for this schizophrenic disorder, this is the earliest date legally possible for this 100 percent rating.  See Ross v. Peake, 21 Vet. App. 528, 531-33 (2008).

The Veteran has made several attempts to obtain an earlier effective date for this award.  The first attempt resulted in a February 2008 decision in which the Board denied an effective date earlier than December 11, 1990, for the grant of service connection and the assignment of the 100 percent rating for his schizophrenic disorder, which included considering whether prior RO and Board decisions involved CUE.  The Veteran made no attempt to appeal that February 2008 Board decision to the Court, so it is final and binding, including on this collateral attack CUE issue.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Veteran's second attempt resulted in this appeal to the Board.  On October 28, 2009, the RO received his free-standing claim requesting an earlier effective date for the grant of service connection and the assignment of the 100 percent rating for his schizophrenic disorder.  But the Court has expressly held that such a free-standing claim for an earlier effective date attempts to vitiate the rule of finality.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  The Court therefore held that VA has no authority to adjudicate a free-standing 
earlier-effective-date claim in an attempt to overcome the finality of a prior decision.  See Rudd, 20 Vet. App. at 299.


The only way the Veteran could attempt to overcome the finality of a prior decision by the RO or the Board in this case, in an attempt to obtain an earlier effective date, is to request revision of a final decision by collateral attack on the basis of CUE.  See 38 C.F.R. § 3.105(a).  CUE in a prior denial is an exception to finality.  In this appeal, however, neither the Veteran nor his former representative has asserted that a prior decision by the RO or Board involved CUE.  Moreover, the Board already has addressed this possibility in a prior, final and binding, denial of this earlier-effective-date claim.  Accordingly, this claim must be denied as without legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

An effective date earlier than December 11, 1990, for the grant of service connection and the assignment of a 100 percent rating for undifferentiated-type schizophrenic disorder is denied as a matter of law.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


